          Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 1 of 8




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@westcoastlitigation
 2   Hyde & Swigart
     2633 E. Indian School Road, Ste. 460
 3   Phoenix, AZ 85016
     Telephone: (602) 265-3332
 4   Facsimile: (602) 230-4482

 5   Ryan L. McBride, Esq. (SBN 032001)
     ryan@kazlg.com
 6   Kazerouni Law Group, APC
     2633 E. Indian School Road, Ste. 460
 7
     Phoenix, AZ 85016
     Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
 8
 9   Attorneys for Plaintiffs
10
11                            United States District Court
12                                District of Arizona
13
14   Elisha Trujillo and Alejandro Espinoza, )    Case No.:
                                             )
                                             )
15                                           )    COMPLAINT FOR DAMAGES
                                             )    AND INJUNCTIVE RELIEF
16                        Plaintiffs,        )
                                             )    PURSUANT TO THE TELEPHONE
17   v.                                      )    CONSUMER PROTECTION ACT,
                                             )    47 U.S.C. § 227, ET SEQ.
18                                           )
     Wells Fargo Bank, N.A.,                 )
19                                           )    Jury Trial Demanded
                                             )
20                       Defendant           )
                                             )
21
                                          Introduction
22
23   1.      Elisha Trujillo (“Trujillo”) and Alejandro Espinoza (“Espinoza”) (or jointly

24           as “Plaintiffs”), bring this Complaint for damages, injunctive relief, and any

25           other available legal or equitable remedies, resulting from the illegal actions
26           of Wells Fargo Bank, N.A. (“Wells Fargo” or “Defendant”), in negligently
27           and/or intentionally contacting Plaintiff on Plaintiff’s cellular telephone, in
28           violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.
          Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 2 of 8




 1           (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows

 2           upon personal knowledge as to herself and her own acts and experiences,
 3           and, as to all other matters, upon information and belief, including
 4           investigation conducted by her attorneys.
 5   2.      The TCPA was designed to prevent calls like the ones described within this
 6           complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
 7           consumer complaints about abuses of telephone technology – for example,
 8           computerized calls dispatched to private homes – prompted Congress to pass
 9           the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
10   3.      In enacting the TCPA, Congress intended to give consumers a choice as to
11           how creditors and telemarketers may call them, and made specific findings
12           that “[t]echnologies that might allow consumers to avoid receiving such calls
13
             are not universally available, are costly, are unlikely to be enforced, or place
14
             an inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11.
15
            Toward this end, Congress found that:
16
17               [b]anning such automated or prerecorded telephone calls to the
18               home, except when the receiving party consents to receiving the
                 call or when such calls are necessary in an emergency situation
19
                 affecting the health and safety of the consumer, is the only
20               effective means of protecting telephone consumers from this
                 nuisance and privacy invasion.
21
22
            Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
23
            WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings
24
            on TCPA’s purpose).
25
     4.     Congress also specifically found that “the evidence presented to the Congress
26
            indicates that automated or prerecorded calls are a nuisance and an invasion
27
            of privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,
28



                                                 2
          Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 3 of 8




 1          132 S. Ct. at 744.

 2   5.     As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA
 3          case regarding calls similar to this one:
                 The Telephone Consumer Protection Act … is well known for its
 4
                 provisions limiting junk-fax transmissions. A less-litigated part of
 5               the Act curtails the use of automated dialers and prerecorded
 6               messages to cell phones, whose subscribers often are billed by the
                 minute as soon as the call is answered—and routing a call to
 7               voicemail counts as answering the call. An automated call to a
 8               landline phone can be an annoyance; an automated call to a cell
                 phone adds expense to annoyance.
 9
             Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
10
                                     Jurisdiction and Venue
11
     6.     This Court has federal question jurisdiction because this case arises out of
12
            violation of federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC,
13
            132 S. Ct. 740 (2012).
14
15   7.     Venue is proper in the United States District Court for the District of Arizona

16          pursuant to 18 U.S.C. § 1391(b) because Defendant is subject to personal

17          jurisdiction in the County of Maricopa, State of Arizona because it is a bank
18          doing business is in the County of Maricopa, State of Arizona and the events
19          leading to Plaintiffs’ claims occurred in the County of Maricopa, State of
20          Arizona.
21                                           Parties
22   8.     Plaintiffs are, and at all times mentioned herein were, residents of the City of
23          Scottsdale, County of Maricopa, State of Arizona.
24   9.     Plaintiffs are, and at all times mentioned herein were, a “person” as defined
25          by 47 U.S.C. § 153 (39).
26   10.    Defendant is located in the State of California.
27   11.    Defendant is, and at all times mentioned herein was a “person,” as defined by
28



                                                3
       Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 4 of 8




 1         47 U.S.C. § 153 (39).

 2   12.   At all times relevant, Defendant conducted business in the State of Arizona
 3         and in the County of Maricopa, within this judicial district.
 4                                   Factual Allegations
 5   13.   On or about May 25, 2017, Trujillo filed for a chapter 7 bankruptcy in the
 6         United States District Court, District of Arizona, case no. 2:17-bk-05871-
 7         MCW.
 8   14.   On or about September 11, 2017, Trujillo’s chapter 7 bankruptcy was
 9         discharged.
10   15.   Defendant was included as a noticed creditor in Trujillo’s bankruptcy.
11   16.   Despite being included as a noticed creditor in Trujillo’s bankruptcy,
12         Defendant proceeded to call Espinoza’s cell phone ending in 9946 via an
13
           “automatic telephone dialing system” (“ATDS”), as defined by 47 U.S.C. §
14
           227(a)(1), using an “artificial or prerecorded voice” as prohibited by 47
15
           U.S.C. § 227(b)(1)(A).
16
     17.   This ATDS has the capacity to store or produce telephone numbers to be
17
           called, using a random or sequential number generator.
18
     18.   Espinoza was the sole user of the cell phone ending in 9946, while Trujillo’s
19
           name is on the cell phone account.
20
     19.   Defendant called Espinoza’s cell phone many times from September 2017
21
           through October 2018 in order to try to collect on the debt that was
22
           discharged through Trujillo’s bankruptcy.
23
24   20.   During one of the first phone calls by Defendant to Espinoza’s cell phone,

25         Espinoza told Defendant to stop calling his cell phone.

26   21.   Shockingly, Defendant did not stop calling Espinoza.
27   22.   Defendant proceeded to call Espinoza’s cell phone approximately 200 times
28         after Espinoza told Defendant to stop calling.


                                                4
       Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 5 of 8




 1   23.   When Espinoza answered Defendant’s phone calls, there was often either

 2         silence, a beep, or a pause before somebody would come on the line.
 3   24.   Defendant called Espinoza using numbers that started with multiple zeros
 4         that could not be called back by Espinoza.
 5   25.   Espinoza answered some of the phone calls and the callers would identify
 6         themselves as Defendant’s representatives.
 7   26.   Defendant called Espinoza up to ten times per day between September 2017
 8         and October 2018.
 9   27.   Espinoza was diagnosed with Cancer on February 5, 2018 and was treated
10         with chemotherapy from February 2018 through July 2018.
11   28.   The phone calls from Defendant to Espinoza’s cell phone were highly
12         distressing while Espinoza was being treated with chemotherapy.
13
     29.   In October 2018, due to the high volume of calls that Espinoza was receiving
14
           from Defendant, Espinoza was forced to change his cell phone number.
15
     30.   Espinoza requested multiple times that Defendant stop calling Espinoza’s
16
           cellular telephone.
17
     31.   Any prior consent Defendant had to call Espinoza was clearly revoked by his
18
           numerous requests for Defendant to stop calling him.
19
     32.   The telephone number Defendant called was assigned to a cellular telephone
20
           service for which Plaintiffs incur a charge for incoming calls pursuant to 47
21
           U.S.C. § 227(b)(1).
22
     33.   The telephone calls constituted calls that were not for emergency purposes as
23
24         defined by 47 U.S.C. § 227(b)(1)(A)(i).

25   34.   Espinoza did not provide Defendant or its agent(s) prior express consent to

26         receive the calls on or about September 2017 through October 2018 to his
27         cellular telephone, via an ATDS or an artificial or prerecorded voice,
28         pursuant to 47 U.S.C. § 227 (b)(1)(A).


                                              5
       Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 6 of 8




 1   35.   The telephone calls by Defendant, or its agent(s), violated 47 U.S.C. §

 2         227(b)(1).
 3   36.   Through Defendant’s actions, Plaintiffs suffered an invasion of a legally
 4         protected interest in privacy, which is specifically addressed and protected by
 5         the TCPA.
 6   37.   Plaintiffs were personally affected because they were frustrated and
 7         distressed that despite telling Defendant to stop calling Espinoza on his cell
 8         phone, Defendant continued to harass Espinoza with calls using an ATDS.
 9   38.   Defendant’s calls forced Espinoza to live without the utility of his cellular
10         phone by forcing Espinoza to silence his cellular phones and/or block
11         incoming numbers.
12                                   First Cause of Action
13
                                Negligent Violations Of The
14
                        Telephone Consumer Protection Act (TCPA)
15
                                        47 U.S.C. 227
16
     39.   Plaintiffs incorporate by reference all of the above paragraphs of this
17
           Complaint as though fully stated herein.
18
     40.   The foregoing acts and omissions of Defendant constitute numerous and
19
           multiple negligent violations of the TCPA, including but not limited to each
20
           and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
21
     41.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
22
           Plaintiffs are entitled to an award of $500.00 in statutory damages, for each
23
24         and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

25   42.   Plaintiffs are also entitled to and seeks injunctive relief prohibiting such

26         conduct in the future.
27                                  Second Cause of Action
28                            Knowing and/or Willful Of The


                                              6
       Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 7 of 8




 1                        Telephone Consumer Protection Act (TCPA)

 2                                        47 U.S.C. 227
 3   43.   Plaintiffs incorporate by reference all of the above paragraphs of this
 4         Complaint as though fully stated herein.
 5   44.   Espinoza made several requests for Defendant to stop calling his cell phone.
 6   45.   Each call after Espinoza first requested Defendant stop calling his cell phone
 7         constitutes a knowing and/or willful violation of the TCPA.
 8   46.   The foregoing acts and omissions of Defendant constitute numerous and
 9         multiple knowing and/or willful violations of the TCPA, including but not
10         limited to each and every one of the above-cited provisions of 47 U.S.C. §
11         227 et seq.
12   47.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
13
           227 et seq., Plaintiffs are entitled to an award of $1,500.00 in statutory
14
           damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B)
15
           and 47 U.S.C. § 227(b)(3)(C).
16
     48.   Plaintiffs are also entitled to and seek injunctive relief prohibiting such
17
           conduct in the future.
18
                                        Prayer For Relief
19
           Wherefore, Plaintiffs respectfully requests the Court grant Plaintiffs the
20
     following relief against Defendant:
21
                         First Cause of Action for Negligent Violation of
22
                               the TCPA, 47 U.S.C. § 227 Et Seq.
23
24         - As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),

25   Plaintiffs seeks for themselves $500.00 in statutory damages, for each and every

26   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27         - Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
28   conduct in the future.


                                                7
       Case 2:19-cv-01563-DMF Document 1 Filed 03/07/19 Page 8 of 8




 1       - Any other relief the Court may deem just and proper.

 2         Second Cause of Action For Knowing and/or Willful Violations of
 3                            the TCPA, 47 U.S.C. § 227 Et Seq.
 4       - As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 5   227(b)(1), Plaintiffs seeks for themselves $1,500.00 in statutory damages, for each
 6   and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7       - Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 8   conduct in the future.
 9       - Any other relief the Court may deem just and proper.
10                                      Trial By Jury
11   49. Pursuant to the seventh amendment to the Constitution of the United States of
12       America, Plaintiffs are entitled to, and demands, a trial by jury.
13
14
     Respectfully submitted,                       Kazerouni Law Group
15
16   Date: March 7, 2019                           By: /s/ Ryan L. McBride
17                                                 Ryan L. McBride
                                                   Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28



                                               8
